Citation Nr: 1403209	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In an August 2013 hearing, the Veteran, accompanied by his representative, presented evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's service records establish that he served in the Republic of Vietnam from January 1967 to January 1968, during which time he was stationed at various operational air bases within this country as a personnel specialist.  His service treatment records show normal psychiatric findings throughout service and do not otherwise contain any notes indicating that the Veteran may have been exposed to any combat-related stressors during his period of active duty in Vietnam.  In his written statements in support of his claim and in his oral testimony before the Board, the Veteran reported that he was exposed to stressors in Vietnam that included coming under enemy mortar attack, witnessing the wounding of a fellow serviceman during the attack, and viewing the dead bodies of combat casualties.  He also stated that he served on guard duty in Vietnam and that he feared for his own life and personal safety while stationed in a combat zone.

Supportive evidence associated with the Veteran's claims file include VA counseling records from social workers and clinicians that present a broad Axis I diagnosis of PTSD or rule out PTSD, but it is unclear if the PTSD diagnosis is based on the Veteran's established service in Vietnam.  The record does not indicate that the Veteran was provided with a VA-authorized psychiatric examination in conjunction with his PTSD claim.  Therefore, on REMAND, the Veteran should be afforded a VA psychiatric examination to definitively determine whether or not he has a clinically valid Axis I diagnosis of PTSD and, if so, to obtain a clinical opinion as to the etiology of the PTSD diagnosis. 

Moreover, a relatively recent regulatory amendment has changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2013).  Here, the Veteran's military occupational specialty as a personnel specialist does not, on its face, indicate that he would be exposed to combat while serving in Vietnam.  However, it is certainly possible that the Veteran was in fear of hostile military activity as a result of his service in Vietnam. 

Under the new regulation, a veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39,843.  The changes also require that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the stressor.  75 Fed. Reg. 39,852.

Accordingly, the case is REMANDED to the RO/AMC for the following action:


1.  The Veteran shall be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist, such as PTSD or depression.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD is the result of any in-service claimed event. 

In doing so, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For the purposes of this paragraph, "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include an in-service stressor.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The Veteran must be given adequate notice of the date and place of the above examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2013). 

3.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the appropriate corrective action must be undertaken. 

4.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for PTSD based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

